      Case 2:07-cv-02513-GMS Document 2446 Filed 07/03/19 Page 1 of 2



1    WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2
     By:    JOSEPH I. VIGIL (018677)
3           JOSEPH J. BRANCO (031474)
            BRIAN PALMER (023394)
4           Deputy County Attorneys
            vigilj@mcao.maricopa.gov
5           brancoj@mcao.maricopa.gov
            palmeb02@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    Security Center Building
     222 North Central Avenue, Suite 1100
8    Phoenix, Arizona 85004
     Telephone (602) 506-8541
9    ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
10

11
     Attorneys for Defendant Paul Penzone

12                            UNITED STATES DISTRICT COURT
13                                  DISTRICT OF ARIZONA
14

15   Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
     on behalf of himself and all others
16   similarly situated; et. al,
                                              NOTICE OF INTENT TO
17                    Plaintiffs,             TEMPORARILY REASSIGN
                                              PERSONNEL
18   and

19   United States of America,

20                    Plaintiff-Intervenor,
     v.
21
     Paul Penzone, in his official capacity
22   as Sheriff of Maricopa County,
     Arizona, et. al.,
23
                      Defendants.
24

25          Pursuant to Paragraph 268 of the Second Amended Second Supplemental
26
     Permanent Injunction/Judgment Order (Doc. 1765) dated July 26, 2016, Defendant Sheriff
27
     Paul Penzone (“Sheriff Penzone”) provides the Court Notice of the Temporary Re-
28


                                               1
      Case 2:07-cv-02513-GMS Document 2446 Filed 07/03/19 Page 2 of 2



1    Assignment of Captain David Lee S1695 who the Sheriff will temporarily re-assign, upon
2    the Monitor’s approval, from the Professional Standards Bureau (Commander) to District
3
     2 (Commander). Executive Chief Stephanie Molina, Chief of the Bureau of Compliance,
4
     including the Professional Standards Bureau (and former Commander of the Professional
5

6    Standards Bureau), will assume the Commander responsibilities of the Professional
7    Standards Bureau during Captain Lee’s temporary assignment. This assignment is meant
8
     to be temporary and is being done due to recent changes within the executive staff,
9
     including the resignation of the Sheriff’s Chief of Staff and Special Counsel.
10

11             The Notice of Reassignment was disclosed to counsel for Plaintiffs, Plaintiff
12   Intervener, and the Court appointed Monitor via ShareFile. Other than the Notice, there is
13
     no other documentation required to be produced pursuant to paragraph 268. As such,
14
     there is no need to request the Court to seal any documentation or information.
15

16             RESPECTFULLY SUBMITTED this 3rd day of July, 2019.

17
                                                                  WILLIAM G. MONTGOMERY
18                                                                MARICOPA COUNTY ATTORNEY
19
                                                                  BY: /s/ Joseph I. Vigil
20                                                                    JOSEPH I. VIGIL, ESQ.
                                                                      JOSEPH J. BRANCO, ESQ.
21                                                                    BRIAN PALMER, ESQ.
                                                                      Attorneys for Defendant Paul Penzone
22

23

24                                               CERTIFICATE OF SERVICE

25          I hereby certify that on July 3, 2019, I caused the foregoing document to be
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
26
     served on counsel of record via the Court’s CM/ECF system.
27
     /s/J. Barksdale
28   S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Notice to Temp ReAssign Lee (not under seal).docx




                                                                       2
